


AMENDED AND RESTATED EMPLOYMENT SEPARATION AGREEMENT




This Amended and Restated Employment Separation Agreement (this “Agreement”),
dated as of December 31, 2008, is entered into by and between PDI, Inc., a
Delaware corporation (the “Company”), having its principal place of business at
1 Route 17 South, Saddle River, New Jersey 07458, and Mr. Jeffrey E. Smith,
residing at                           (the “Executive”).


WHEREAS, the Company and Executive previously entered into an Employment
Separation Agreement, effective as of May 15, 2006 (the “Prior Agreement”); and


WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreement to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended and the regulations promulgated thereunder (the
“Code”), and to make certain other clarifying changes, with this Agreement to
supersede the Prior Agreement in its entirety.


NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereby agree as follows:


1.           Employment.                                In connection with the
Executive’s acceptance of that certain offer of employment letter dated May 5,
2006 and contingent upon the Executive’s appointment by the Company’s Board of
Directors (the “Board”), the Company shall employ the Executive as Executive
Vice President, Chief Financial Officer and Treasurer commencing on or about May
15, 2006 which employment shall terminate upon notice by either party, for any
reason.  Executive understands and agrees that his employment with the Company
is at will and can be terminated at any time by either party, and for any or no
reason.


2.           Termination Benefits.


a.           In further consideration for Executive’s agreement to execute the
PDI Confidentiality, Non-Solicitation and Covenant Not to Compete Agreement (the
“Confidentiality Agreement”), the Company agrees that if it terminates the
Executive’s employment without Cause (as defined below) or if the Executive
terminates his employment as provided for in Section 2b. hereof, and, in each
instance, as of the 30th day following his termination, the Executive has
executed the PDI Agreement and General Release given to him upon such
termination (the “Release”), any applicable revocation period has expired and
Executive has not revoked the Release during such revocation period, then:


i.  
If the Executive terminates his employment before May 15, 2007, the Executive
shall be paid a lump sum payment equal to (y) the product of twelve (12) times
his Base Monthly Salary, plus (z) the average annual cash incentive compensation
paid to the Executive during the three years immedi­ately preceding the
termination date, or such shorter period if applicable. For purposes of the
average calculation, any amount paid for 2006 will be annualized. The sum of (y)
and (z) is referred to herein as the “Severance Payment”.



ii.  
If such termination occurs after May 15, 2007 the Executive shall be paid a lump
sum payment equal to (y) the product of eighteen (18) times his Base Monthly
Salary, plus (z) the average cash incentive compensation paid to the Executive
during the most recent three years immedi­ately preceding the termination date
for


 
 

--------------------------------------------------------------------------------

 

iii.  
which such incentive compensation was paid, or such shorter period, For purposes
of the average calculation, any amount paid for 2006 will be annualized. The sum
of (y) and (z) is referred to herein as the “Severance Payment”.  Subject to
Section 2(d) below, such payment shall be made within forty-five (45) days after
Executive’s termination date.



b.           In the event that the Company is obligated to pay the Executive the
Severance Payment, in addition to such payment the Company shall reimburse
Executive for the cost of the premiums for the continuation of the Executive’s
health and welfare benefits under the Company’s group health plan under COBRA
for up to twelve (12) months (the “COBRA Benefit”), provided that no
reimbursement shall be paid unless and until Executive submits proof of payment
acceptable to the Company within 90 days after Executive incurs such
expense.  Any reimbursements of the COBRA premium that are taxable to the
Executive shall be made on or before the last day of the year following the year
in which the COBRA premium was incurred, the amount of the COBRA premium
eligible for reimbursement during one year shall not affect the amount of COBRA
premium eligible for reimbursement in any other year, and the right to
reimbursement shall not be subject to liquidation or exchange for another
benefit.  If the Executive becomes employed by a third party and is entitled to
comparable health and welfare benefits then the Company is entitled to
discontinue the COBRA Benefit.


c.           All payments due hereunder shall be subject to withholding for
applicable federal, state and local income and employment related taxes. In the
event of any termination of the Executive’s employment with the Company, the
Executive shall continue to be bound by the confidentiality, non-solicitation,
non-competition and other provisions set forth in the Confidentiality Agreement
for the periods set forth therein.  No termination benefits will be paid if the
Executive resigns or terminates his employment for any reason other than as set
forth in Section 2b. below or if the Company terminates the Executive’s
employment for Cause (as defined below) as determined by the Board (or a
committee of the Board).


d.           Notwithstanding anything herein to the contrary, if at the time of
Executive’s termination of employment with the Company, Executive is a
“specified employee” within the meaning of Code Section 409A and the regulations
promulgated thereunder, then the Company shall delay the commencement of such
payments (without any reduction) by a period of six (6) months after Executive’s
termination of employment.  Any payments that would have been paid during such
six (6) month period but for the provisions of the preceding sentence shall be
paid in a lump sum to Executive six (6) months and one (1) day after Executive’s
termination of employment.  The 6-month payment delay requirement of this
Section 2(d) shall apply only to the extent that the payments under this Section
2 are subject to Code Section 409A.  With respect to payments or benefits under
this Agreement that are subject to Code Section 409A, whether Executive has had
a termination of employment shall be determined in accordance with Code Section
409A and applicable guidance issued thereunder.


e.           Subject to the terms and conditions set forth in Section 2a. above,
the Executive shall be entitled to the Severance Payment and the COBRA Benefit
if he terminates his employment with the Company because (i) the Executive
suffers a substantial adverse change in his title or responsibilities (for the
avoidance of doubt, this would include the Executive no longer being the CFO of
the publicly traded Company, no matter what the reason), or (ii) the Executive
suffers a reduction in his annual base salary, or (iii) if  the Company modifies
the Executive’s overall compensation plan in a manner that materially reduces
the Executive’s earning potential, or (iv) if the Company relocates it’s
principal place of business more than 50 miles from the Executives current
residence; provided, however, that with respect to items (i), (ii) and (iii)
above, within thirty (30) days of written notice by the Executive, the Company
has not cured, or commenced to cure, such substantial adverse change or
reduction.





 
 

--------------------------------------------------------------------------------

 

3.           Definitions.


a.           Cause shall mean (1) despite adequate warnings, the failure by the
Executive to satisfactorily perform the duties and responsibilities of the
position held for any reason other than total or partial incapacity due to
physical or mental illness; (2) the failure to adhere to generally accepted
standards of conduct in the workplace and/or the Company’s policies and
procedures; (3) the failure to adhere to moral and ethical business principles;
(4) Executive's conviction of a crime (including entry of a nolo contendere
plea); or (5) any act of dishonesty in the commission of his duties.


b.           Base Monthly Salary shall mean an amount equal to one-twelfth of
the Executive's then current annual base salary.  Base Monthly Salary shall not
include incentives, bonus(es), health and welfare benefits, car allowances, long
term disability insurance or any other compensation or benefit provided to
employees of the Company at the executive level.


4.   Integration; Amendment.  This Agreement and the Confidentiality Agreement
constitute the entire agreement between the parties hereto with respect to the
matters set forth herein and supersede and render of no force and effect all
prior understandings and agreements between the parties with respect to the
matters set forth herein.   No amendments or additions to this Agreement or the
Confidentiality Agreement shall be binding unless in writing and signed by both
parties.


5.   Governing Law; Headings.  This Agreement and its construction, performance
and enforceability shall be governed by, and construed in accordance with, the
laws of the State of New Jersey, without regard to its conflicts of law
provisions.   Headings and titles herein are included solely for convenience and
shall not affect, or be used in connection with, the interpretation of this
Agreement.


6.   Jurisdiction.  Except as otherwise provided for herein, each of the parties
(a) irrevocably submits to the exclusive jurisdiction of any state court sitting
in Bergen County, New Jersey or federal court sitting in New Jersey in any
action or proceeding arising out of or relating to this Agreement; (b) agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court; (c) agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court; and (d) waives
any right such party may have to a trial by jury with respect to any action or
proceeding arising out of or relating to this Agreement.  Each of the parties
waives any defense of inconvenient forum to the maintenance of any action or
proceedings so brought and waives any bond, surety or other security that might
be required of any other party with respect thereto.  Any party may make service
on another party by sending or delivering a copy of the process to the party to
be served at the address set forth above or such updated address as may be
provided to the other party.  Nothing in this Section 6, however, shall affect
the right of any party to serve legal process in any other manner permitted by
law.


              7.  
      Assignment.   This Agreement may and shall be assigned or transferred to,
and be binding

upon and hall inure to the benefit of any Successor Company (any company that
acquires 50% or more of the Company or is the surviving entity in the event of a
acquisition, merger, combination or similar transaction).





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have duly executed this Agreement as of the date
first above written.




EXECUTIVE


_/s/ Jeffrey E. Smith_________
Jeffrey E. Smith




PDI, INC.




By: __/s/ Nancy Lurker________
Nancy Lurker
                          Chief Executive Officer

